FILED
                             NOT FOR PUBLICATION                            DEC 13 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SUKHNAND SINGH; KULWINDER                        No. 08-72472
KAUR; ABHINAV SINGH SUNNAR,
                                                 Agency Nos.         A098-150-769
              Petitioners,                                           A098-150-770
                                                                     A098-150-771
  v.

ERIC H. HOLDER JR., Attorney General,            MEMORANDUM *

              Respondent.



                      On Petition for Review of Orders of the
                          Board of Immigration Appeals

                     Argued and Submitted December 3, 2012
                            San Francisco, California

Before: SILVERMAN, GRABER, and GOULD, Circuit Judges.

       Sukhnand Singh (Singh), a native and citizen of India, and his derivative

beneficiaries Kulwinder Kaur and Abhinav Singh Sunnar (collectively Petitioners),

seek review of the Board of Immigration Appeals’ (BIA) rejection of their claims

for asylum, withholding of removal, and relief under the Convention Against



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Torture (CAT). Petitioners assert claims as to both India and the Philippines. We

have jurisdiction under 8 U.S.C. § 1252, and we deny the petition for review.

      The BIA did not conduct impermissible fact-finding when it examined the

IJ’s findings and the record to determine that Petitioners did not qualify for relief.

See Ridore v. Holder, 696 F.3d 907, 919, 921–22 (9th Cir. 2012) (concluding that

the BIA properly deferred to the IJ’s fact-finding when it considered the IJ’s

findings and the record). Similarly, we find nothing in the record that suggests that

the BIA did not consider all relevant evidence during its review. See Cole v.

Holder, 659 F.3d 762, 771 (9th Cir. 2011) (holding that a “general statement that

the agency considered all the evidence before it may be sufficient” (internal

quotation marks and brackets omitted)).

      Substantial evidence supports the BIA’s findings that Singh is ineligible for

asylum because he was firmly resettled in the Philippines before arriving in the

United States and that Petitioners failed to establish that one of the exceptions to

firm resettlement applied to them. See Maharaj v. Gonzales, 450 F.3d 961, 967

(9th Cir. 2006) (en banc) (holding that a finding of firm resettlement is reviewed

for substantial evidence).

      Substantial evidence supports the BIA’s determination that Petitioners are

ineligible for withholding of removal from India. Although it is a close call


                                           2
whether Singh established a nexus between the police activity and the protected

ground of imputed political opinion, the record does not compel us to conclude that

the Indian police were engaged in illegitimate activity when they arrested Singh.

See Dinu v. Ashcroft, 372 F.3d 1041, 1044–45 (9th Cir. 2004) (stating that the

petitioner bears the burden of showing a police investigation has no “bona fide

objective”).

      Substantial evidence supports the BIA’s determination that Petitioners are

ineligible for CAT relief from India. The record does not compel the conclusion

that the abuse Singh endured in India constituted torture. 8 C.F.R. § 1208.18(a)(2);

see Ahmed v. Keisler, 504 F.3d 1183, 1200–01 (9th Cir. 2007) (concluding that no

torture occurred when the petitioner was arrested and beaten on four occasions).

      Substantial evidence supports the BIA’s dismissal of Petitioners’ claims for

asylum, withholding of removal, and CAT protections from the Philippines. Singh

did not show that the record compels the conclusion that the robbery or repeated

threats in the Philippines were on account of a particular social group or his race or

religion. See Sangha v. INS, 103 F.3d 1482, 1486–87 (9th Cir. 1997). Moreover,

the events in the Philippines do not establish past persecution or support a well-

founded fear of future persecution. See Gormley v. Ashcroft, 364 F.3d 1172, 1177

(9th Cir. 2004) (stating that “[r]andom, isolated criminal acts perpetrated by


                                          3
anonymous thieves do not establish persecution”). Likewise, the threats and

robbery are insufficient to support a claim for protections under CAT. See Gui v.

INS, 280 F.3d 1217, 1222–23, 1230 (9th Cir. 2002) (concluding that repeated

harassment and threats, and two staged hit-and-run accidents did not constitute

torture).

       The petition for review is DENIED.




                                         4